IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,402-01


EX PARTE JOSE FIDENCIO TREVINO GARZA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-643-08-A IN THE 92ND DISTRICT COURT

FROM HIDALGO COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to eighty  years' imprisonment. His appeal is pending before the Thirteenth Court of
Appeals.
	On February 3, 2010, we dismissed this application for noncompliance. Tex. R. App. P.
73.1.We now withdraw that disposition on our own motion and dismiss because Applicant's
conviction is not final. We do not have jurisdiction under Article 11.07 of the Code of Criminal
Procedure unless a felony conviction is final. Tex. Code Crim. Proc. art. 11.07, § 3(a); Ex parte
Johnson, 12 S.W.3d 472, 473 (Tex. Crim. App. 2000). Accordingly, this application is dismissed.

Filed: March 24, 2010
Do not publish